Explanatory Report
                                    July 2015

        With the enactment of Act 55 of 2013 (P.L. 169, No. 25), the county agency is
required to perform family finding on an ongoing basis in every case. These rule
modifications and additions reflect these requirements and ensure the court is inquiring
about family finding at each proceeding and making necessary orders to ensure
compliance.

Rule 1120

       Diligent Efforts, Family Finding, Kin, and Kinship Care have been defined to aid
the practitioner in understanding their usage throughout the Rules.

      The definition of “Family Finding,” is derived from 62 P.S. § 1302.

       The Comment to the rule provides examples of resources that may be utilized
when performing diligent family finding searches. Counties should be creative when
performing searches. Basic computer searches and attempting to contact relatives at
last known addresses are insufficient as diligent family finding searches.

Rule 1149

       This new rule sets forth the basic requirements of family finding. The court must
inquire at each hearing whether the county agency has complied with the family finding
requirements and whether it has been reasonably engaged in family finding. See
paragraph (A).

       Efforts made by the county agency should include whether it has or is currently
searching for and locating adult relatives and kin; identifying and building positive
connections between the child and the child’s relatives and kin; when appropriate,
supporting the engagement of relatives and kin in social service planning and delivery
of services, and creating a network of extended family support to assist in remedying
the concerns that led to the child becoming involved with the county agency; when
possible, maintaining family connections; and when in the best interests of the child
and when possible, keeping siblings together in care.

      Paragraph (B) sets forth the requirements for discontinuing family finding and
paragraph (C) provides when family finding should be resumed. See 62 P.S. § 1301 et
seq.

Rule 1210
       Prior to the initial removal of the child from the home, it is important to inquire
whether the county agency has engaged in family finding. Reducing the initial trauma
of removal from the home can be alleviated if there is an opportunity to place the child
with family or kin when removal is necessary.

       The county agency should be prepared to make a showing of its initial family
findings efforts before the child is taken into protective custody.

      The arrangement of the order of paragraphs (D) and (E) were changed. The
contents of the order are now in paragraph (D) and the execution of the order is in
paragraph (E).

       Pursuant to paragraph (D), the court must place its findings and orders as to
family finding in its court order for protective custody.

Rules 1240 & 1330

        The shelter care application and the petition must include averments specifically
detailing the efforts made by the county agency regarding family findings. Paragraphs
(B)(6)(a) & (b) in both Rules 1240 and 1330 require averments addressing reasonable
efforts made to prevent placement, including family finding efforts, and why there are
no less restrictive alternatives available.

Rules 1242, 1408, 1409, 1512, 1514, 1515, 1608, 1609, 1610 & 1611

        The county agency is required to report its diligent family findings efforts at each
hearing. The court must make findings as to the county agency’s reports to ensure
family finding is occurring. A part of the reasonable efforts determination to prevent
placement is that the county agency is engaging in family finding. If family finding
efforts are not reasonable, the court must enter necessary orders to ensure
compliance.

Rule 1512

       When a child is placed outside of the home, the court is required to make
specific findings. To prevent confusion of the duplicative requirements of Rule
1512(D)(2) and 1514(A), the requirements were deleted from 1512(D)(2) and replaced
with a reference to Rule 1514(A), which lists the required finding of the court, including
the new findings for Fostering Connections pursuant to paragraph (A)(3) and family
findings under paragraph (A)(4).

Rule 1514 & 1608

                                              2
       With Act 115 of 2010 (P.L. 1140, No. 115), the court is required to make a
determination that if a sibling of a child has been removed from the home and is in a
different setting than the child, whether reasonable efforts have been made to place the
child and the sibling of the child together or whether such joint placement is contrary to
the safety and well-being of the child or sibling.

       If the siblings are not placed together, the court is to order visitation no less than
twice a month unless a finding is made that visitation is contrary to the safety or well-
being of the child or sibling.

Rule 1611

       The references in the Comment were changed to align with the arrangement of
the paragraph order in Rule 1609.

Rule 1635

       The county agency is to engage in family finding in resumption of jurisdiction
cases unless the case was previously discontinued pursuant to Rule 1149(B). Family
finding can be resumed if the requirements of Rule 1149(C) are met.




                                              3